Title: From George Washington to William Pearce, 5 July 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 5th July 1795
          
          Your letter of the 28th, with the enclosed reports, was duly received.
          I think it very likely that I shall commence my journey for Mount Vernon about the middle of this month—but as business may detain me a few days longer than I expect, I will not speak positively at this time. In my next, I shall, I hope, be able to name the day I shall leave the city. But let not this prevent your writing as usual, as I shall meet the letter on the road, if it does not arrive here, before I set out.
          If the dormant windows are not put in, on each side of the Pediment, front side of the stable, I could wish (if it does not interfere with the more important work of Donaldson) that it might be set about; it would not only add to the look of the building, but the grain & hay both, would derive benefit from the air it wd receive from those windows; As would the Stables, if the back dormant windows could be compleated on the range with those already in, and of the same size, & appearance.
          Davy’s lost lambs, carry with them a very suspicious appearance; and it will be to be regretted, if he betakes himself to Rogueries of that sort; for in that case, no thing will escape, if he can avoid detection; & grain will be less liable to it than animals. If the lambs had been poisoned, or had died a natural death, or their deaths had been occasioned by any accident, their bones would have been forth coming, and his not being able to produce them, is an argument both of his guilt, and of his not expecting to be called upon for that evidence of the truth of his assertion, & fair dealing. This circumstance will make it necessary to watch him a little closer. He has some very sly, cunning & roguish negroes under him; among whom none has a greater

disposition to be so, or who he can make a more useful agent of, than Nathan; his mother and father.
          How, when the Manufacturing Season is over, or the water is scarce, is Ben at the Mill employed? Surely the Miller (who ought himself under these circumstances to be employed in Coopering) does not keep him in the Mill merely to save himself the trouble of taking off, & pulling on a few bags of grist, in the week—I have often intended to enquire into this matter; but always, at the time of writing, forgot to do it.
          What is the matter with Ruth & Ben, (not the Ben that cut himself) at River Farm, that week after week they are returned Sick? The first of them, Ruth, has been aiming, for sometime to get herself excused from work. More than they are able to do in reason, I do not expect; but I have no idea of their being totally exempted, whilst work proportioned, and adapted to their strength & situation, can be found for them. The example is bad, and will be too readily (as is the case at present with several more of them) attempted; if, under the plea of pains, &ca &ca they find they can carry their point.
          I am sorry to hear you are indisposed, and that Groves is ill—I hope this letter will find you both recovered. I am Your friend & well wisher
          
            Go: Washington
          
        